Exhibit 10.26

Execution Copy

PLEDGE AGREEMENT

PLEDGE AGREEMENT, dated as of January 29, 2010, among ACCELLENT INC., a Maryland
corporation (the “Borrower”), each of the subsidiaries of the Borrower listed on
Schedule 1 hereto (each such undersigned subsidiary being a “Subsidiary Pledgor”
and, collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors and the
Borrower are referred to collectively, jointly and severally, as the
“Pledgors”), and WELLS FARGO CAPITAL FINANCE, LLC, as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement dated as of the date hereof (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders and WELLS FARGO CAPITAL FINANCE, LLC, as
administrative agent (the “Administrative Agent”) and as Collateral Agent).

W I T N E S S E T H:

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuer has agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or Affiliates of Lenders may from time to
time enter into Bank Product Agreements (including Hedge Agreements) with the
Borrower;

WHEREAS, pursuant to the Guarantee (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee”) dated as of the date
hereof, each Subsidiary Pledgor has jointly and severally unconditionally and
irrevocably guaranteed, as primary obligor and not merely as surety, to the
Collateral Agent, for the benefit of the Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations (as defined in the
Guarantee);

WHEREAS, each Subsidiary Pledgor is a Domestic Subsidiary of the Borrower;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Pledgors in connection
with the operation of their respective businesses;

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Borrower and the Subsidiary
Pledgors shall have executed and delivered this Pledge Agreement to the
Collateral Agent for the benefit of the Secured Parties; and

WHEREAS, (a) the Borrower and the Subsidiary Pledgors are the legal and
beneficial owners of the Equity Interests described under Schedule 2 hereto and
issued by the entities named therein (the pledged Equity Interests described
under this clause (a) are, together with any Equity Interests obtained in the
future of the issuer of such Pledged Shares (the “After-acquired Shares”),
referred to collectively herein as the “Pledged Shares”) and (b) each of the
Pledgors is the legal and beneficial owner of the Indebtedness (together with
any other Indebtedness owed to each of the Pledgors hereafter and required to be
pledged hereunder pursuant to Section 6(b) hereof, the “Pledged Debt”) described
under Schedule 2 hereto;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders and the Letter of
Credit Issuer to enter into the Credit Agreement and to induce the Lenders and
the Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement and to induce one or more Lenders or
Affiliates of Lenders to enter into Bank Product Agreements (including Hedge
Agreements) with the Borrower and any of its Restricted Subsidiaries, the
Pledgors hereby agree with the Collateral Agent, for the benefit of the Secured
Parties, as follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement and all terms defined in the Uniform Commercial Code from time
to time in effect in the State of New York (the “NY UCC”) and not defined herein
shall have the meanings specified therein; provided, however, unless otherwise
specified herein, that to the extent that the NY UCC is used to define any term
used herein and if such term is defined differently in different Articles of the
NY UCC, the definition of such term contained in Article 9 of the NY UCC shall
govern.

(b) As used herein, the term “Equity Interests” means shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person
of whatever nature, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing.

(c) As used herein, the term “Proceeds” shall mean all “proceeds,” as such term
is defined in Article 9 of the NY UCC and, in any event, shall include with
respect to any Pledgor, any consideration received from the sale, exchange,
license, lease or other disposition of any asset or property that constitutes
Collateral, any value received as a consequence of the possession of any
Collateral, any payment received from any insurer or other person or entity as a
result of the destruction, loss, theft, damage or other involuntary conversion
of whatever nature of any asset or property that constitutes Collateral, and the
proceeds of any indemnity or guarantee payable to any Pledgor or the Collateral
Agent from time to time with respect to any of the Collateral.

(d) As used herein, the term “Secured Obligations” shall mean (i) all of the
present and future obligations of each of the Grantors arising from, or owing
under or pursuant to, this Agreement, the Credit Agreement, or any of the other
Loan Documents (including any Guarantee), (ii) all Bank Product Obligations, and
(iii) all Obligations of the Borrower (including, in the case of each of clauses
(i), (ii) and (iii), reasonable attorneys fees and expenses and any interest,
fees, or expenses that accrue after the filing of an insolvency or bankruptcy
proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any insolvency or bankruptcy proceeding).

(e) As used herein, the term “Secured Parties” means (i) the Lenders, (ii) the
Letter of Credit Issuer, (iii) the Swingline Lender, (iv) the Administrative
Agent, (v) the Collateral Agent, (vi) the Bank Product Providers and the Hedge
Providers, (vii) the beneficiaries of each indemnification obligation undertaken
by any Credit Party under any Credit Document and (viii) any successors,
indorsees, transferees and permitted assigns of each of the foregoing.

(f) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and Section
references are to Sections of this Pledge Agreement unless otherwise specified.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”

 

-2-



--------------------------------------------------------------------------------

(g) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Grant of Security. Each Pledgor hereby transfers, assigns and pledges to the
Collateral Agent for the benefit of the Secured Parties, and hereby grants to
the Collateral Agent for the benefit of the Secured Parties, a security interest
(“Security Interest”) in all of such Pledgor’s right, title and interest in the
following, whether now owned or existing or hereafter acquired or existing
(collectively, the “Collateral”) as collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations:

(a) the Pledged Shares held by such Pledgor and the certificates representing
such Pledged Shares and any interest of such Pledgor in the entries on the books
of the issuer of the Pledged Shares or any financial intermediary pertaining to
the Pledged Shares and all dividends, cash, warrants, rights, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Shares,

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds and products of any or all of the foregoing Collateral.

Notwithstanding the foregoing, “Collateral” shall not include any Excluded
Assets (as defined below).

As used herein, the term “Excluded Assets” shall mean (i) Equity Interests of a
Person that constitutes a Subsidiary (other than a wholly-owned Subsidiary) the
pledge of which would violate a contractual obligation to the owners of the
other Equity Interests of such Person that is binding on or relating to such
Equity Interests and (ii) any Voting Stock representing in excess of 65% of the
issued and outstanding Voting Stock in any Foreign Subsidiary; provided,
however, that Excluded Assets will not include (a) any proceeds, substitutions
or replacements of any Excluded Assets referred to above (unless such proceeds,
substitutions or replacements would constitute Excluded Assets) or (b) any asset
which secures the Initial Secured Notes or Additional Secured Notes.

3. Security for Obligations. This Pledge Agreement secures the payment and
performance of all of the Secured Obligations of each Credit Party. Without
limiting the generality of the foregoing, this Pledge Agreement secures the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by any of the Credit Parties to the Collateral Agent or the Lenders
under the Credit Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving any Credit Party.

4. Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be promptly delivered to and
held by or on behalf of the Collateral Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory

 

-3-



--------------------------------------------------------------------------------

to the Collateral Agent. The Collateral Agent shall have the right, at any time
after the occurrence and during the continuance of an Event of Default and
without notice to any Pledgor, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Pledged Shares. Each
delivery of Collateral (including any After-acquired Shares) shall be
accompanied by a schedule describing the securities theretofore and then being
pledged hereunder, which shall be attached hereto as Schedule 2 and made a part
hereof, provided that the failure to attach any such schedule hereto shall not
affect the validity of such pledge of such securities. Each schedule so
delivered shall supersede any prior schedules so delivered.

5. Representations and Warranties. Each Pledgor represents and warrants as
follows:

(a) Schedule 2 hereto (i) correctly represents as of the date hereof (A) the
issuer, the certificate number, the Pledgor and the record and beneficial owner,
the number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Pledged Shares and (B) the issuer, the initial
principal amount, the Pledgor and holder, date of and maturity date of all
Pledged Debt and (ii) together with the comparable schedule to each supplement
hereto, includes all Equity Interests, debt securities and promissory notes
required to be pledged hereunder. Except as set forth on Schedule 2, the Pledged
Shares represent all (or 65 percent of the Voting Stock in the case of pledges
of Foreign Subsidiaries that are first-tier Subsidiaries of any Credit Party) of
the issued and outstanding Equity Interests of each class of Equity Interests in
the issuer on the date hereof.

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder free and clear of any Lien, except for
non-consensual Permitted Liens, the Lien created by this Pledge Agreement and
the Liens securing (i) the Initial Secured Notes, (ii) Permitted Additional
Secured Notes, (iii) Permitted Junior Lien or Unsecured Notes and (iv) Permitted
Refinancing Indebtedness in respect of Indebtedness set forth in subclauses
(i) through (iii) of this clause (b).

(c) The Pledged Shares pledged by such Pledgor hereunder have been duly
authorized and validly issued and, in the case of Pledged Shares issued by a
corporation, are fully paid and non-assessable.

(d) The execution and delivery by such Pledgor of this Pledge Agreement and the
pledge of the Collateral pledged by such Pledgor hereunder pursuant hereto
create a valid enforceable security interest in such Collateral (provided that
with respect to the Equity Interests of any Foreign Subsidiary, such security
interest shall be valid and enforceable solely to the extent the creation of
such security interests in such Equity Interests may be governed by the NY UCC)
and upon the filing of financing statements in the applicable filing offices and
delivery of any certificates and instruments representing or evidencing such
Collateral to the Collateral Agent, shall constitute a fully perfected
first-priority security interest in the Collateral, securing the payment and
performance of the Secured Obligations, in favor of the Collateral Agent for the
benefit of the Secured Parties (provided that with respect to the Equity
Interests of any Foreign Subsidiary, such security interest shall be valid and
enforceable solely to the extent the creation and perfection of such security
interests in such Equity Interests may be governed by the UCC), except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity.

 

-4-



--------------------------------------------------------------------------------

(e) Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor (provided that with respect to the Equity
Interests of any Foreign Subsidiary, such security interest shall be valid and
enforceable solely to the extent the creation and perfection of such security
interests in such Equity Interests is governed by the NY UCC) pursuant to this
Pledge Agreement and this Pledge Agreement constitutes a legal, valid and
binding obligation of each Pledgor, enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.

6. Certification of Limited Liability Company. Limited Partnership Interests and
Pledged Debt.

(a) As to all limited liability company or partnership interests that are
pledged hereunder, each Pledgor hereby covenants that such Equity Interests
(i) are not and shall not be dealt in or traded on securities exchanges or in
securities markets, (ii) do not and will not constitute investment company
securities, and (iii) are not and will not be held by such Pledgor in a
securities account. None of the agreements or instruments governing any of such
limited liability or partnership interests shall provide that such Equity
Interests are securities governed by Article 8 of the UCC as in effect in any
relevant jurisdiction.

(b) Each Pledgor will cause any Indebtedness for borrowed money in an aggregate
principal amount exceeding $1,000,000 owed to such Pledgor and required to be
pledged hereunder pursuant to Section 9.12 of the Credit Agreement to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent pursuant to the terms hereof.

7. Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, it will execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), which may be
required under any applicable law, or which the Collateral Agent or the Required
Lenders may reasonably request, in order (x) to perfect and protect any pledge,
assignment or security interest granted or purported to be granted hereby
(including the priority thereof) or (y) to enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral.

8. Voting Rights; Dividends and Distributions; Etc. (a) So long as no Event of
Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Pledge Agreement or the other Credit
Documents.

(ii) The Collateral Agent shall execute and deliver (or cause to be executed and
delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above.

(b) Subject to paragraph (c) below, each Pledgor shall be entitled to receive
and retain and use, free and clear of the Lien of this Pledge Agreement, any and
all dividends, distributions, principal and interest made or paid in respect of
the Collateral to the extent permitted by the Credit Agreement; provided,
however, that any and all noncash dividends, interest, principal or other
distributions that would constitute Pledged Shares or Pledged Debt, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Shares or received in exchange for
Pledged Shares or Pledged Debt or any part thereof, or in redemption thereof, or

 

-5-



--------------------------------------------------------------------------------

as a result of any merger, consolidation, acquisition or other exchange of
assets to which such issuer may be a party or otherwise, shall be, and shall be
forthwith delivered to the Collateral Agent to hold as, Collateral an shall, if
received by such Pledgor, be received in trust for the benefit of the Collateral
Agent, be segregated from the other property or funds of such Pledgor and be
forthwith delivered to the Collateral Agent as Collateral in the same form as so
received (with any necessary indorsement).

(c) Upon written notice to the applicable Pledgor by the Collateral Agent
following the occurrence and during the continuance of an Event of Default,

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 8(a)(i) shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
during the continuance of such Event of Default, provided that, unless otherwise
directed by the Required Lenders, the Collateral Agent shall have the right from
time to time following the occurrence and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights. After all Events of
Default have been cured or waived, each Pledgor will have the right to exercise
the voting and consensual rights that such Pledgor would otherwise be entitled
to exercise pursuant to the terms of Section 8(a)(i) (and the obligations of the
Collateral Agent under Section 8(a)(ii) shall be reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default, which may be applied to the Secured Obligations in the manner
set forth in the Credit Agreement;

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsements); and

(iv) in order to permit the Collateral Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 8(c)(i) above, and to
receive all dividends, distributions and principal and interest payments that it
may be entitled to under Sections 8(c)(ii) and (c)(iii) above, such Pledgor
shall, if necessary, upon written notice from the Collateral Agent, from time to
time execute and deliver to the Collateral Agent, appropriate proxies, dividend
payment orders and other instruments as the Collateral Agent may reasonably
request.

9. Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall

(a) not (i) except as permitted by the Credit Agreement, sell or otherwise
dispose of, or grant any option or warrant with respect to, any of the
Collateral or (ii) create or suffer to exist any consensual Lien upon or with
respect to any of the Collateral, except for the Lien created under this Pledge
Agreement and the Liens securing (i) the Initial Secured Notes, (ii) Permitted
Additional Secured Notes, (iii) Permitted Junior Lien or Unsecured Notes and
(iv) Permitted Refinancing Indebtedness in respect of Indebtedness set forth in
subclauses (i) through (iii) of this

 

-6-



--------------------------------------------------------------------------------

clause (a), provided that in the event such Pledgor sells or otherwise disposes
of assets permitted by the Credit Agreement and such assets are or include any
of the Collateral, the Collateral Agent shall release such Collateral to such
Pledgor free and clear of the Lien under this Pledge Agreement concurrently with
the consummation of such sale;

(b) pledge and, if applicable, cause each Domestic Subsidiary to pledge, to the
Collateral Agent for the benefit of the Secured Parties, immediately upon
acquisition thereof, all the capital stock and all evidence of Indebtedness held
or received by such Pledgor or Domestic Subsidiary required to be pledged
hereunder pursuant to Section 9.12 of the Credit Agreement, in each case
pursuant to a supplement to this Pledge Agreement substantially in the form of
Annex A hereto (it being understood that the execution and delivery of such a
supplement shall not require the consent of any Pledgor hereunder and that the
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary Pledgor as a party to
this Pledge Agreement); and

(c) defend its and the Collateral Agent’s title or interest in and to all the
Collateral (and in the proceeds thereof) against any and all Liens (other than
the Lien of this Pledge Agreement and the Liens securing (i) the Initial Secured
Notes, (ii) Permitted Additional Secured Notes, (iii) Permitted Junior Lien or
Unsecured Notes and (iv) Permitted Refinancing Indebtedness in respect of
Indebtedness set forth in subclauses (i) through (iii) of this clause (c)),
however arising, and any and all Persons whomsoever.

10. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints,
which appointment is irrevocable and coupled with an interest, the Collateral
Agent as such Pledgor’s attorney-in-fact, with full authority in the place and
stead of such Pledgor and in the name of such Pledgor or otherwise, to take any
action and to execute any instrument, in each case after the occurrence and
during the continuance of an Event of Default, that the Collateral Agent may
deem reasonably necessary or advisable to accomplish the purposes of this Pledge
Agreement, including to receive, indorse and collect all instruments made
payable to such Pledgor representing any dividend, distribution or principal or
interest payment in respect of the Collateral or any part thereof and to give
full discharge for the same.

11. The Collateral Agent’s Duties. The powers conferred on the Collateral Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Collateral Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Shares, whether or not the Collateral Agent or any other Secured Party
has or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property.

12. Remedies. If any Event of Default shall have occurred and be continuing and
subject to the terms of the Intercreditor Agreement:

(a) the Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the NY UCC
(whether or not the NY UCC applies to the affected Collateral) and also may
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange
broker’s board

 

-7-



--------------------------------------------------------------------------------

or at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such price or prices and upon such other terms as are
commercially reasonable irrespective of the impact of any such sales on the
market price of the Collateral. The Collateral Agent shall be authorized at any
such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers of Collateral to Persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and, upon consummation of any
such sale, the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Pledgor, and each Pledgor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent shall have the
right upon any such public sale, and, to the extent permitted by law, upon any
such private sale, to purchase the whole or any part of the Collateral so sold,
and the Collateral Agent may pay the purchase price by crediting the amount
thereof against the Secured Obligations. Each Pledgor agrees that, to the extent
notice of sale shall be required by law, at least ten days’ notice to such
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. To the extent permitted by law,
each Pledgor hereby waives any claim against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offered.

(b) The Collateral Agent shall apply the proceeds of any collection or sale of
the Collateral at any time after receipt in accordance with Section 5.3(d) of
the Credit Agreement. Upon any sale of the Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

(c) The Collateral Agent may exercise all other rights and remedies available to
any Secured Party under the Credit Documents or applicable law.

(d) The Collateral Agent may exercise any and all rights and remedies of each
Pledgor in respect of the Collateral.

(e) All payments received by any Pledgor after the occurrence and during the
continuance of an Event of Default in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other property or funds of such Pledgor and shall be forthwith delivered to
the Collateral Agent as Collateral in the same form as so received (with any
necessary indorsement).

Each right, power, and remedy of the Collateral Agent as provided for in this
Pledge Agreement or in the other Credit Documents or now or hereafter existing
at law or in equity or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power, or remedy
provided for in

 

-8-



--------------------------------------------------------------------------------

this Pledge Agreement or in the other Credit Documents or now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by the Collateral Agent, of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by any Agent of any or all such other rights, powers, or remedies.

13. Amendments, etc. with Respect to the Obligations: Waiver of Rights. Each
Pledgor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Pledgor and without notice to or further
assent by any Pledgor, (a) any demand for payment of any of the Secured
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Secured Obligations continued, (b) the
Secured Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, increased, modified, accelerated, compromised, waived,
surrendered or released by the Collateral Agent or any other Secured Party,
(c) the Credit Agreement, the other Credit Documents, the Letters of Credit and
any other documents executed and delivered in connection therewith and the Bank
Product Agreements and any other documents executed and delivered in connection
therewith and any documents entered into with any Bank Product Provider in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds may be amended,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent (or the Required Lenders, as the case may be, or, in the case of any Bank
Product Agreement or documents entered into with any Bank Product Provider in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds, the party
thereto) may deem advisable from time to time, and (d) any collateral security,
guarantee or right of offset at any time held by the Collateral Agent or any
other Secured Party for the payment of the Secured Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Collateral Agent nor any
other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Secured Obligations
or for this Pledge Agreement or any property subject thereto. When making any
demand hereunder against any Pledgor, the Collateral Agent or any other Secured
Party may, but shall be under no obligation to, make a similar demand on the
Borrower or any Pledgor or pledgor, and any failure by the Collateral Agent or
any other Secured Party to make any such demand or to collect any payments from
the Borrower or any Pledgor or pledgor or any release of the Borrower or any
Pledgor or pledgor shall not relieve any Pledgor in respect of which a demand or
collection is not made or any Pledgor not so released of its several obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of the Collateral Agent or
any other Secured Party against any Pledgor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

14. Continuing Security Interest; Assignments Under the Credit Agreement:
Release. (a) This Pledge Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon each Pledgor and
the successors and assigns thereof, and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors,
indorsees, transferees and permitted assigns until all the Secured Obligations
under the Credit Documents shall have been satisfied by payment in full, the
Commitments shall be terminated and no Letters of Credit shall be outstanding
(other than any Letters of Credit that shall have been cash collateralized or
otherwise provided for in a manner satisfactory to the Letter of Credit Issuer
in respect thereof), notwithstanding that from time to time during the term of
the Credit Agreement and any Bank Product Agreement (including any Hedge
Agreement) the Credit Parties may be free from any Secured Obligations.

(b) A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Pledge of such Subsidiary Pledgor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Subsidiary Pledgor ceases to be a Guarantor.

 

-9-



--------------------------------------------------------------------------------

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 13.1 of the Credit Agreement, the obligations of such
Pledgor with respect to such Collateral shall be automatically released and such
Collateral sold free and clear of the Lien and Security Interests created
hereby.

(d) In connection with any termination or release pursuant to the foregoing
paragraph (a), (b) or (c), the Collateral Agent shall execute and deliver to any
Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 14 shall be without recourse to
or warranty by the Collateral Agent.

15. Reinstatement. This Pledge Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Pledgor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any other Pledgor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

16. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Pledgor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

17. Counterparts. This Pledge Agreement may be executed by one or more of the
parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Pledge Agreement signed by all the
parties shall be lodged with the Collateral Agent and the Borrower.

18. Severability. Any provision of this Pledge Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

19. Integration. This Pledge Agreement represents the agreement of each of the
Pledgors with respect to the subject matter hereof and there are no promises,
undertakings, representations or warranties by the Collateral Agent or any other
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Credit Documents.

20. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of the terms
or provisions of this Pledge Agreement may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the affected
Pledgor and the Collateral Agent in accordance with Section 13.1 of the Credit
Agreement.

 

-10-



--------------------------------------------------------------------------------

(b) Neither the Collateral Agent nor any Secured Party shall by any act (except
by a written instrument pursuant to Section 20(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Collateral Agent or any other Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

21. Section Headings. The Section headings used in this Pledge Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

22. Successors and Assigns. This Pledge Agreement shall be binding upon the
successors and assigns of each Pledgor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Pledgor may assign, transfer or delegate any of its
rights or obligations under this Pledge Agreement without the prior written
consent of the Collateral Agent and any such prohibited assignment shall be
absolutely void.

23. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH PLEDGE AND THE COLLATERAL AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
PLEDGE AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PLEDGOR AND THE
COLLATERAL AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PLEDGE AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

24. Submission to Jurisdiction; Waivers. Each of the Pledgors hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Pledge Agreement, and the other Credit Documents to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

-11-



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Pledgor at its
address referred to in Section 16 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of the Collateral Agent or
any other Secured Party to effect service of process in any other manner
permitted by law or shall limit the right of the Collateral Agent or any other
Secured Party to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 24 any special, exemplary, punitive or consequential damages.

25. Intercreditor Agreement; Delivery of Senior Secured Notes Priority
Collateral. Notwithstanding anything herein to the contrary, the liens and
security interests granted to the Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the Collateral Agent hereunder, are
subject to the provisions of the Intercreditor Agreement, dated as of
January 29, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among the Administrative Agent and
Collateral Agent, as ABL Agent, The Bank of New York Mellon, as Senior Secured
Notes Agent, and following the execution of a Junior Secured Debt Joinder
Agreement (as defined therein), the Junior Secured Debt Agent (as defined
therein). In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern and control. Without limiting the generality of the
foregoing, and notwithstanding anything herein to the contrary, all rights and
remedies of the Collateral Agent (and the Secured Parties) shall be subject to
the terms of the Intercreditor Agreement, and, with respect to any Senior
Secured Notes Priority Collateral (as such term is defined in the Intercreditor
Agreement) until the Discharge of Senior Secured Notes Obligations (as such term
is defined in the Intercreditor Agreement), any obligation of any Pledgor
hereunder or under any other Security Document with respect to the delivery or
control of any Senior Secured Notes Priority Collateral, the novation of any
lien on any certificate of title, bill of lading or other document, the giving
of any notice to any bailee or other Person, the provision of voting rights or
the obtaining of any consent of any Person shall be deemed to be satisfied if
such Pledgor complies with the requirements of the similar provision of the
applicable Senior Secured Notes Document (as such term is defined in the
Intercreditor Agreement). Until the Discharge of Senior Secured Notes
Obligations, the delivery of any Senior Secured Notes Priority Collateral to, or
the control of any Senior Secured Notes Priority Collateral by, the Senior
Secured Notes Collateral Agent pursuant to the Senior Secured Notes Documents
shall satisfy any delivery or control requirement hereunder or under any other
Security Document.

26. GOVERNING LAW. THE VALIDITY OF THIS PLEDGE AGREEMENT AND THE OTHER CREDIT
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER CREDIT DOCUMENT
IN RESPECT OF SUCH OTHER CREDIT DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

ACCELLENT INC.         By:        

/s/ Craig Campbell

   Name:   Craig Campbell    Title:   Vice President & Chief Accounting Officer



--------------------------------------------------------------------------------

ACCELLENT LLC

AMERICAN TECHNICAL MOLDING, INC.

BRIMFIELD ACQUISITION, LLC

BRIMFIELD PRECISION, LLC

CE HUNTSVILLE, LLC

G&D, LLC

KELCO ACQUISITION LLC

MACHINING TECHNOLOGY GROUP, LLC

MEDSOURCE TECHNOLOGIES HOLDINGS, LLC

MEDSOURCE TECHNOLOGIES PITTSBURGH, INC.

MEDSOURCE TECHNOLOGIES, LLC

MEDSOURCE TECHNOLOGIES, NEWTON INC.

MEDSOURCE TRENTON LLC

MICRO-GUIDE, INC.

NATIONAL WIRE & STAMPING, INC.

NOBLE-MET LLC

PORTLYN, LLC

SPECTRUM MANUFACTURING, INC.

THERMAT ACQUISITION, LLC

UTI HOLDING COMPANY

UTI HOLDINGS, LLC

VENUSA, LTD.

        By:      

/s/ Craig Campbell

  Name:   Craig Campbell   Title:   Vice President & Assistant Treasurer



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,
as Collateral Agent

        By:      

/s/ Todd R. Nakamoto

  Name:   Todd R. Nakamoto   Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE PLEDGE AGREEMENT

SUBSIDIARY PLEDGORS



--------------------------------------------------------------------------------

SCHEDULE 2

TO THE PLEDGE AGREEMENT

Pledged Shares

 

Pledgor

 

Issuer

 

Class of Stock

 

Stock

Certificate No(s)

 

Number of Shares

 

Percentage of

Issued and

Outstanding Shares

         

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt

 

Pledgor

 

Issuer

 

Initial Principal

Amount

 

Date of Note

 

Maturity Date

               



--------------------------------------------------------------------------------

ANNEX A

TO THE PLEDGE AGREEMENT

SUPPLEMENT NO. [ ] dated as of [                    ], to the Pledge Agreement,
dated as of January     , 2010, among ACCELLENT INC., a Maryland corporation
(the “Borrower”), each of the subsidiaries of the Borrower listed on Annex A
thereto (each such undersigned subsidiary being a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors and the
Borrower are referred to collectively as the “Pledgors”), and WELLS FARGO
CAPITAL FINANCE, LLC, as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

A. Reference is made to (a) the Credit Agreement dated as of January     , 2010
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, the Collateral Agent and Wells
Fargo Capital Finance, LLC, as administrative agent (the “Administrative
Agent”), and (b) the Guarantee dated as of January     , 2010 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”), among
the Subsidiary Guarantors party thereto and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Pledge Agreement.

C. The Pledgors have entered into the Pledge Agreement in order to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Letter of Credit
Issuer to enter into the Credit Agreement and to induce the Lenders and the
Letter of Credit Issuer to make their respective Extensions of Credit to the
Borrower under the Credit Agreement and to induce one or more Lenders or
Affiliates of Lenders to enter into Bank Product Agreements (including Hedge
Agreements) with the Borrower.

D. The undersigned Domestic Subsidiaries (each an “Additional Pledgor”) are
(a) the legal and beneficial owners of the Equity Interests described under
Schedule 1 hereto and issued by the entities named therein (such pledged Equity
Interests, together with any Equity Interests obtained in the future of the
issuer of such Pledged Shares (the “After-acquired Additional Pledged Shares”),
referred to collectively herein as the “Additional Pledged Shares”) and (b) the
legal and beneficial owners of the Indebtedness (the “Additional Pledged Debt”)
described under Schedule 1 hereto.

E. Section 9.12 of the Credit Agreement and Section 9(b) of the Pledge Agreement
provide that additional Subsidiaries may become Subsidiary Pledgors under the
Pledge Agreement by execution and delivery of an instrument in the form of this
Supplement. Each undersigned Additional Pledgor is executing this Supplement in
accordance with the requirements of Section 9(b) of the Pledge Agreement to
pledge to the Collateral Agent for the benefit of the Secured Parties the
Additional Pledged Shares and the Additional Pledged Debt and to become a
Subsidiary Pledgor under the Pledge Agreement in order to induce the Lenders and
the Letter of Credit Issuers to make additional Extensions of Credit and as
consideration for Extensions of Credit previously made.

Accordingly, the Collateral Agent and each undersigned Additional Pledgor agree
as follows:

SECTION 1. In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Collateral Agent for the



--------------------------------------------------------------------------------

benefit of the Secured Parties, and hereby grants to the Collateral Agent for
the benefit of the Secured Parties, a security interest in all of such
Additional Pledgor’s right, title and interest in the following, whether now
owned or existing or hereafter acquired or existing (collectively, the
“Additional Collateral”) as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

(a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates representing such Additional Pledged Shares and any interest of
such Additional Pledgor in the entries on the books of the issuer of the
Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares, provided that the Additional Pledged Shares under
this Supplement shall not include any Equity Interests representing in excess of
65% of the issued and outstanding Voting Stock in any Foreign Subsidiary or
Foreign Subsidiary Holding Company and (ii) Equity Interests of any Subsidiary
of a Foreign Subsidiary or Foreign Subsidiary Holding Company;

(b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds and products of any or all of the foregoing Additional Collateral.

Notwithstanding the foregoing, “Additional Collateral” shall not include
Excluded Assets (as defined below).

As used herein, the term “Excluded Assets” shall mean (i) Equity Interests of a
Person that constitutes a Subsidiary (other than a wholly-owned Subsidiary) the
pledge of which would violate a contractual obligation to the owners of the
other Equity Interests of such Person that is binding on or relating to such
Equity Interests and (ii) any Voting Stock representing in excess of 65% of the
issued and outstanding Voting Stock in any Foreign Subsidiary; provided,
however, that Excluded Assets will not include (a) any proceeds, substitutions
or replacements of any Excluded Assets referred to above (unless such proceeds,
substitutions or replacements would constitute Excluded Assets) or (b) any asset
which secures the Initial Secured Notes or Additional Secured Notes.

For purposes of the Pledge Agreement, (x) the Collateral shall be deemed to
include the Additional Collateral and (y) the After-acquired Pledged Shares
shall be deemed to include the After-acquired Additional Pledged Shares.

SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor thereunder.
Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement
shall be deemed to include each Additional Pledgor. The Pledge Agreement is
hereby incorporated herein by reference.

SECTION 3. Each Additional Pledgor represents and warrants as follows:

(a) Schedule 1 hereto (i) correctly represents as of the date hereof (A) the
issuer, the certificate number, the Pledgor and record and beneficial owner, the
number and class and the percentage

 

-2-



--------------------------------------------------------------------------------

of the issued and outstanding Equity Interests of such class of all Additional
Pledged Shares and (B) the issuer, the initial principal amount, the Pledgor and
holder, date of and maturity date of all Additional Pledged Debt and
(ii) together with Schedule 2 to the Pledge Agreement, the comparable schedules
to each other Supplement to the Pledge Agreement, includes all Equity Interests,
debt securities and promissory notes required to be pledged hereunder. Except as
set forth on Schedule 1, the Pledged Shares represent all (or 65 percent in the
case of pledges of Foreign Subsidiaries) of the issued and outstanding Equity
Interests of each class of Equity Interests of the issuer on the date hereof.

(b) Such Additional Pledgor is the legal and beneficial owner of the Additional
Collateral pledged or assigned by such Additional Pledgor hereunder free and
clear of any Lien, except for the Lien created by this Supplement to the Pledge
Agreement.

(c) As of the date of this Supplement, the Additional Pledged Shares pledged by
such Additional Pledgor hereunder have been duly authorized and validly issued
and, in the case of Additional Pledged Shares issued by a corporation, are fully
paid and non-ass assessable.

(d) The execution and delivery by such Additional Pledgor of this Supplement and
the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a valid and perfected first-priority security
interest in the Additional Collateral, securing the payment of the Secured
Obligations, in favor of the Collateral Agent for the benefit of the Secured
Parties.

(e) Such Additional Pledgor has full power, authority and legal right to pledge
all the Additional Collateral pledged by such Additional Pledgor pursuant to
this Supplement and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor, enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.

SECTION 4. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Agent and the Borrower. This Supplement shall become effective as to each
Additional Pledgor when the Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such
Additional Pledgor and the Collateral Agent.

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

SECTION 6. THE VALIDITY OF THIS SUPPLEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Pledge Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

-3-



--------------------------------------------------------------------------------

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 16 of the Pledge Agreement. All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

SECTION 9. Each Additional Pledgor agrees to reimburse the Collateral Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.

SECTION 10. This Supplement is a Credit Document.

[signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

 

[NAME OF ADDITIONAL PLEDGOR]         By:      

 

  Name:     Title:  

WELLS FARGO CAPITAL FINANCE, LLC,
as Collateral Agent

        By:      

 

  Name:     Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

TO SUPPLEMENT NO. [    ]

TO THE PLEDGE AGREEMENT

Pledged Shares

 

Pledgor

 

Issuer

 

Class of Stock

 

Stock

Certificate No(s)

 

Number of Shares

 

Percentage of

Issued and

Outstanding Shares

         

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt

 

Pledgor

 

Issuer

 

Initial Principal

Amount

 

Date of Note

 

Maturity Date

               